DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the amendment, filed 4/15/2022, with respect to claims 1, 3, 4, 7, 9-13, 16-19 have been fully considered and are persuasive.  The 35 U.S.C. 102 rejections of claims 1, 3, 4, 7, 9-13, 16-19 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 4, 7, 9-13, 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to claims 1, 3, 4, and 16-19, the prior art does not disclose an image sensor or method with the combination of limitations specified in the claimed invention, specifically the limitations of:
an overlying layer above the one or more side walls configured to block incident light and comprising a metal, and the overlying layer extends substantially horizontally in a plane above an uppermost end of the one or more side walls and is in contact with the uppermost end of the one or more side walls to cover an uppermost surface of the one or more side walls, and extends outwardly farther than outermost portions of the uppermost surface of the one or more side walls, as stated in claim 1 and similarly stated in claim 16.
In regard to claims 7 and 9-13, the prior art does not disclose an image sensor with the combination of limitations specified in the claimed invention, specifically the limitations of:
an overlying layer above the one or more side walls configured to block incident light and comprising a metal, and the overlying layer extends substantially horizontally at a position spaced upwardly from an uppermost end of the one or more side walls, as stated in claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs